         Case 1:20-cv-04041-ALC Document 17 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADMIRAL INSURANCE COMPANY,                                              7/22/2020

                                 Plaintiff,
                                                            1:20-CV-4041-ALC
                     -against-
                                                            ORDER
 NIAGARA TRANSFORMER CORP.,

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Upon consideration of the Parties’ submissions on Plaintiff’s request for a pre-motion

conference regarding an anticipated cross-motion for summary judgment, ECF Nos. 12, 14, 16,

Plaintiff’s request for pre-motion conference is hereby DENIED. The Court GRANTS Plaintiff

leave to file the cross-motion for summary judgment. Plaintiff is directed to file such motion on

the schedule indicated for Defendant’s motion for summary judgment in the Court’s July 14, 2020

Order, ECF No. 13.

SO ORDERED.

Dated:    July 22, 2020
          New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
